PER CURIAM:
La buena marcha del proceso judicial del país es responsa-bilidad ineludible de todo miembro de la profesión legal. Le corresponde a todo abogado procurar que prevalezca siempre en los tribunales un ambiente de decoro y solemnidad labo-rando por mejorar la calidad de la justicia que en éstos se imparte. Para lograr el más adecuado desenvolvimiento y de-sarrollo del proceso judicial, el miembro de la profesión jurí-dica debe realizar todas las gestiones propias y legales que estén a su alcance, observando especialmente los cánones si-guientes, que señalan algunos deberes particulares que surgen de este criterio general. (Énfasis suplido.) Art. 9 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
En esta ocasión debemos ejercitar nuestro poder inhe-rente para reglamentar la profesión de la abogacía para evaluar el proceder de los abogados de la Sociedad para Asistencia Legal con respecto a los procedimientos judicia-les cuando participaron en una huelga obrero-patronal.
*378I
Los hechos que dieron lugar a las cuatro quejas del caso de autos ocurrieron entre el 16 de agosto y 26 de septiem-bre de 2001 cuando los abogados sindicados de la Sociedad para Asistencia Legal (Sociedad) efectuaron una huelga obrero-patronal. Se trata de la conducta de los abogados con respecto a la celebración de procedimientos judiciales seflalados ante el Tribunal de Primera Instancia durante la vigencia de un decreto de huelga, que se relacionaban a casos de clientes asumidos previo al decreto huelgario. To-dos los querellados fueron notificados con suficiente ante-lación de las vistas señaladas a las cuales no comparecie-ron por encontrarse participando en la referida huelga.
A. Queja contra el Lcdo. Pedro A. Roldós Matos
Para el 31 de agosto de 2001, se habIa señalado una vista para dictar sentencia en el caso Pueblo v. Delgado Perez, Crim. NiIm. ELE2001GOO4O, ante el Tribunal de Primera Instancia, Sala Superior de Caguas. El abogado del acusado en el referido caso, Lcdo. Pedro A. Roldós Ma-tos, no compareció por estar participando en una huelga decretada por la union de los abogados de la Sociedad. A esta vista asistieron el Ministerio Piiblico y el acusado, quien se encontraba detenido. En esa ocasión, el Tribunal de Primera Instancia dictó una orden contra el licenciado RoldOs Matos para que mostrara causa por la cual no se debIa referir el caso a este Tribunal por la violación a los cánones del Codigo de Etica Profesional al éste no compa-recer a la vista sin presentar una moción previa al respecto.
AsI las cosas, la vista para dictar sentencia se pautó nuevamente para el 21 de agosto de 2001. Ese dfa, el acu-sado compareció otra vez sin su representación legal y el foro de instancia hizo constar en la minuta que, a pesar de estar todo listo para dictar sentencia, no pudo hacerlo de-bido a la incomparecencia del abogado de defensa. De la *379minuta surge que el licenciado Roldós Matos no justificó su incomparecencia mediante una moción previa. Por lo tanto, el tribunal ordenó que se notificara la minuta al Tribunal Supremo para el procedimiento disciplinario correspondiente.
B. Queja contra el Ledo. Arcelio Maldonado Avilés
Para el 18 de septiembre de 2001 se pautó la celebración de una vista de supresión de evidencia en el Tribunal de Primera Instancia, Sala Superior de Fajardo, en el caso Crim. Núm. NSCR200100107, Pueblo v. Acevedo Pastrana. De la minuta surge que a este señalamiento comparecieron el Ministerio Público y el acusado sin su representante legal, el Ledo. Arcelio Maldonado Avilés. A preguntas del foro de instancia, el acusado expresó su interés en que fuera el licenciado Maldonado Avilés quien lo continuara representando.
En la minuta de este mismo día se hizo constar que era la tercera vez que el licenciado Maldonado Avilés no com-parecía a señalamientos de vista. En dos de esas ocasiones alegó como justificación que estaba en huelga. No obstante, en esta última ocasión el licenciado Maldonado Avilés no compareció ni presentó excusa alguna, por lo que el tribunal de instancia ordenó que se elevara la minuta de los procedimientos al Tribunal Supremo. El tribunal, además, le ordenó al abogado que mostrara causa por la cual no se le debía encontrar incurso en desacato y estar sujeto a otras sanciones. Por último, se hizo constar que la suspen-sión era imputable a la defensa del acusado. La vista quedó pautada para el 23 de octubre de 2001.
C. Queja contra la Leda. Lillianette Cortés Soto
El caso Crim. Núm. JPD2000G0587, Pueblo v. Barrios Ríos, fue señalado para la vista en su fondo el 29 de agosto de 2001 ante el Tribunal de Primera Instancia, Sala Superior de Ponce. Surge de la minuta que ese día comparecie-ron el Ministerio Público y el acusado sin su representante *380legal, la Leda. Lillianette Cortés Soto. Se encontraban pre-sentes los testigos de cargo y el Director de la Oficina de la Sociedad para Asistencia Legal en Ponce, Ledo. César Es-tremera Soto. A preguntas del juez de instancia, el licen-ciado Estremera Soto expresó que tenía instrucciones de no intervenir en ningún caso asignado a los abogados unio-nados de la Sociedad porque esa responsabilidad es personal de cada abogado.
El juez de instancia también explicó en la minuta que la licenciada Cortés Soto no presentó una moción para notifi-car el motivo de su incomparecencia. En vista de ello, el Tribunal de Primera Instancia le ordenó a la licenciada Cortés Soto que mostrara causa por la cual no debía ser sancionada. Asimismo, se hizo constar que la prueba de cargo estaba completa, por lo que se menoscabó el derecho del acusado a un juicio rápido, máxime cuando éste se en-contraba sumariado. El tribunal hizo constar que la de-fensa renunció a esos términos ante la incomparecencia de la abogada. Finalmente, el tribunal de instancia refirió el caso al Tribunal Supremo y pautó la vista en su fondo para el 28 de septiembre de 2001.
D. Queja contra el Ledo. Edgardo Luis Lloréns Valedón
La conferencia con antelación al juicio en el caso Crim. Núm. JPD2001G0108, Pueblo v. Figueroa Rivera, estaba señalada para el 29 de agosto de 2001 ante el Tribunal de Primera Instancia, Sala Superior de Ponce. Surge de la minuta de los procedimientos, que ese día comparecieron el Ministerio Público y el acusado sin su representante legal, el Ledo. Edgardo Luis Lloréns Valedón. Se encontraba también presente el Director de la Oficina de la Sociedad para Asistencia Legal en Ponce, Ledo. César Estremera Soto, quien le expresó al tribunal que tenía instrucciones de no intervenir en ningún caso asignado a los abogados unionados de la Sociedad porque esa responsabilidad co-rresponde personalmente a cada abogado.
El foro de instancia señaló que el licenciado Lloréns Va-*381ledón no presentó una moción para justificar su incomparecencia. Por lo tanto, expidió una orden de mos-trar causa contra el referido abogado para que explicara por qué no debía ser sancionado. Se expresó, además, que la prueba del Ministerio Público estaba completa, por lo que se afectaron los términos de juicio rápido del acusado. Consiguientemente, el tribunal refirió la conducta del li-cenciado Lloréns Valedón al Tribunal Supremo. La confe-rencia con antelación al juicio se transfirió para el 2 de octubre de 2001.
Luego de considerar los expedientes que refirió el Tribunal de Primera Instancia en los casos reseñados anterior-mente, le ordenamos al Procurador General que realizara la investigación y el informe correspondiente. En cumpli-miento con ese requerimiento, el Procurador General noti-ficó las quejas a los abogados y solicitó sus respectivas contestaciones. Además, ante la solicitud del Procurador General y para fines decisorios, consolidamos estas quejas.
Los licenciados Roldós Matos y Maldonado Avilés, y la licenciada Cortés Soto contestaron la queja en conjunto. Explicaron que la Unión Independiente de Abogados de la Sociedad para Asistencia Legal decretó una huelga efectiva el 16 de agosto de 2001 que se extendió hasta el 26 de septiembre de 2001 y que, al ser ellos miembros activos del sindicato, estaban obligados a cumplir con el paro huelga-rio decretado. Alegaron que procedía desestimar las quejas en su contra porque en estos casos no debía aplicar el Có-digo de Ética Profesional, ya que el campo estaba ocupado por la Ley Nacional de Relaciones del Trabajo —National Labor Relations Act— 29 U.S.C. sec. 151 et seq. En especí-fico, alegaron que el procedimiento disciplinario contra los abogados querellados interfiere con la jurisdicción exclu-siva de la Junta Nacional de Relaciones del Trabajo que le confiere el estatuto federal, lo cual es contrario a la doc-trina de campo ocupado. Por último, aclararon que la con-ducta de los abogados no tuvo la intención de faltarle el *382respeto al tribunal, sino que respondió a un deber moral de apoyo mutuo en “la lucha por la supervivencia y por mejo-res condiciones de vida y salario de los abogados y aboga-das [sindicados] de la [Sociedad para Asistencia Legal]”.
Por su parte, el licenciado Lloréns Valedón contestó la queja en su contra individualmente y solicitó unirse a los planteamientos de derecho que presentaron los demás querellados. Además, alegó que ejerció su derecho a huelga con el convencimiento que ello no conllevaría sanción dis-ciplinaria alguna, y que a esos efectos la unión contrató un asesor legal para orientar a la matrícula. A lo anterior, el licenciado Lloréns Valedón añadió el hecho de que no existe —o no encontró— evidencia de procedimientos dis-ciplinarios en contra de otros abogados de la Sociedad en huelgas anteriores.
Visto lo anterior, el Procurador General rindió un in-forme de las quejas consolidadas en el que concluyó que los abogados querellados violaron los Cánones 9, 12 y 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Veamos.
hH
Conforme al Criterio General de la Parte II del Código de Ética Profesional de los abogados sobre los deberes de éstos para con los tribunales, el buen funcionamiento del proceso judicial “es responsabilidad ineludible de todo miembro de la profesión legal”. Por lo tanto, es deber de todo abogado procurar un ambiente de decoro y solemnidad en los tribunales, con el fin de mejorar la calidad de la justicia que en éstos se imparte. Más específicamente, esta parte del Código de Ética Profesional le impone al abogado el deber de comportarse con los tribunales con el “mayor respeto”. Canon 9 del Código de Ética Profesional, supra. Este canon incluye el deber de atender pronta y diligentemente las órdenes del tribunal con respecto a la tramitación de las causas del cliente y a la com-*383parecencia a los señalamientos de los procesos judiciales. In re Soto Colón, 155 D.P.R. 623 (2001); In re Grau Díaz, 154 D.P.R. 70 (2001).
Aunque el deber de respeto para con los tribunales que recoge el citado Canon 9 lo hemos utilizado mayormente para sancionar la inatención de los abogados a requerimientos de este Tribunal dentro de procedimientos disciplinarios,(1) de igual forma este postulado ético incluye indubitadamente el deber de todo profesional del derecho de atender con igual diligencia y seriedad las órdenes del Tribunal de Primera Instancia y del Tribunal de Circuito de Apelaciones. In re Soto Colón, supra; In re Grau Díaz, supra. Reiteradamente hemos señalado que “la desatención a las órdenes emitidas por los tribunales de justicia constituye un grave insulto a la autoridad de éstos, en directa violación al deber de la conducta exigida por el referido Canon [9]”. In re Quevedo Cordero, 147 D.P.R. Ap. (1999). Véanse, además: In re Otero Fernández, 145 D.P.R. 582 (1998); In re Grau Díaz, supra.
Relacionado a este deber de respeto hacia la autoridad judicial, la Parte II del Código de Ética Profesional también expone la obligación de la clase togada de tramitar las causas del cliente de manera puntual y concisa. Canon 12 del Código de Ética Profesional, supra. En cumplimiento con esta obligación, el citado Canon 12 requiere que el abogado despliegue
[T]odas las diligencias necesarias para asegurar que no se causen indebidas dilaciones en [la] tramitación y solución [de los casos bajo su responsabilidad]. Sólo debe solicitar la sus-pensión de vista cuando existan razones poderosas y sea indispensable para la protección de los derechos sustanciales de su cliente. 4 L.P.R.A. Ap. IX.
*384El deber de puntualidad y concisión en la tramitación de los casos y en el cumplimiento con los señalamientos judi-ciales, y la obligación de no solicitar la suspensión de los procedimientos —a menos que existan razones poderosas y ello sea indispensable para la protección de los derechos sustanciales del cliente— es debido tanto al tribunal como a los compañeros abogados y, por supuesto, al cliente mismo. Canon 12 del Código de Etica Profesional, supra. Véase, además, In re Ayala Torres, 150 D.P.R. 288 (2000). Esta es una responsabilidad ética que existe en todas las etapas del litigio e incluye el deber de acatar las órdenes del tribunal. In re Soto Colón, supra; In re Grau Díaz, supra.
A esos efectos hemos expresado que:
En la tramitación de un pleito, el abogado debe a las cortes el respeto a las órdenes judiciales que le son dirigidas, exigién-dose de él la asistencia puntual y el despliegue de todas las diligencias necesarias para asegurar que no se causen indebi-das dilaciones en la tramitación y solución de los casos. Acevedo v. Compañía Telefónica de P.R., 102 D.P.R. 787 (1974). In re Ayala Torres, supra, págs. 292-293.
Por otra parte, el Canon 18 del Código de Ética Profesional, supra, dispone que el abogado debe desempeñar la profesión cabal y diligentemente. Al asumir la representación del cliente, debe prepararse adecuadamente y evitar imponer “gastos y demoras irrazonables al cliente y a la administración de la justicia”. íd. El abogado debe ac-ceder a representar a un cliente solamente “cuando está consciente de que puede rendir una labor idónea competente y que puede prepararse adecuadamente sin que ello apareje gastos o demoras irrazonables a su cliente o a la administración de la justicia”. íd. Asimismo, dispone el Canon 18 que:
Es deber del abogado defender los intereses del cliente diligen-temente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurí-dica en general estima adecuada y responsable.
*385Este deber de competencia que consagra el citado Canon 18 se infringe cuando un abogado, por ejemplo, no comparece a las vistas que señala el tribunal ni presenta excusa justificada al respecto. In re Soto Colón, supra. Precisamente, en In re Soto Colón, supra, pág. 646, reiteramos que:
... [M]ás allá de las razones que inducen a un abogado a aceptar un caso, una vez asume la representación legal de un cliente, tiene ante su cliente y ante el tribunal “la responsabi-lidad indelegable de llevar a cabo esa gestión profesional con el más alto grado de diligencia y competencia posible”. In re Siverio Orta, 117 D.P.R. 14, 19 (1986). (Énfasis suplido.)
Es evidente la relación del deber de competencia que impone el citado Canon 18 con el deber de puntualidad y concisión en la tramitación de los casos y el deber de res-peto hacia el tribunal que proveen los citados Cánones 12 y 9 del Código Etica Profesional, respectivamente. Un abo-gado competente definitivamente atiende las causas del cliente de manera pronta y efectiva, y observa cabalmente los señalamientos judiciales para evitar dilaciones indebi-das en consideración al tribunal, los compañeros abogados e intereses del cliente.
Asimismo, el cumplimiento y la observación estricta de los deberes éticos que conlleva la práctica de la profesión de la abogacía, cuyos mínimos están consagrados en el Código de Ética Profesional, no está condicionado al hecho de que el abogado reciba retribuciones mínimas o no reciba retribución alguna. In re Pereira Esteves, 131 D.P.R. 515 (1992). La insuficiencia de retribución económica, por ejemplo, no justifica la falta de diligencia en la tramitación de un caso que previamente haya asumido el abogado. Id.
A la luz de la discusión anterior, veamos la controversia ante nos. Debemos determinar si los abogados de la Socie-dad aquí querellados incumplieron con sus deberes éticos al no comparecer a los señalamientos judiciales por estar participando en una huelga obrero patronal.
*386I — ( 1 — 1
A. En el presente caso, los abogados querellados no comparecieron a las vistas pautadas en casos criminales por encontrase participando en una huelga obrero patronal, lo que conllevó demoras indebidas en la resolución de los casos en contra de sus clientes por aproximadamente treinta días. En el contexto criminal, el incumplimiento de los señalamientos del tribunal, además de no responder al respeto debido a la autoridad judicial, agrava la situación del acusado por existir términos estatutarios que inciden sobre el derecho constitucional a un juicio rápido. Máxime cuando el cliente está sumariado, como ocurrió con el representado por la licenciada Cortés Soto, o cuando, por lo menos, existe sobre la persona el estigma y la preocupación de una acusación criminal, como en el caso de los clientes de los licenciados Maldonado Avilés y Lloréns Valedón.
A pesar de que reconocemos la legitimidad del reclamo laboral de los abogados querellados, éstos debieron atender diligentemente los señalamientos judiciales relacionados a los casos que se asumieron previo al decreto de huelga. Cuando un abogado asume la responsabilidad de defender los intereses del cliente, debe proceder con toda diligencia y competencia, aunque ello conlleve sacrificios personales. El abogado no queda relevado de las obligaciones profesionales con sus clientes a menos que en el tribunal medie la aceptación de su renuncia. Participar en una huelga obrero-patronal no es una excepción a esta norma. El desatender los señalamientos del tribunal por causa de una huelga obrero-patronal causa dilaciones indebidas en los procedimientos judiciales y menoscaba la autoridad judicial y el respeto debido a los tribunales. Todo ello, en consecuencia, tiene un efecto adverso sobre los intereses del cliente y la administración de la justicia en general.
En Pueblo v. Correa Cartagena, 130 D.P.R. 350 (1992), señalamos mediante una sentencia publicada que *387la huelga obrero-patronal en la que participaba un abo-gado de la Sociedad no era justa causa para no comparecer a las vistas señaladas por el tribunal. Apercibimos a ese abogado, además, que no comparecer a los señalamientos, conforme se lo ordenamos, “sin otra causa que no sea su participación en la huelga decretada ... podrá constituir sendas violaciones a los Cánones 12 y 18 del Código de Ética Profesional ...”. íd., pág. 351. En esa ocasión, de igual forma, advertimos a todos los abogados unionados de la Sociedad que
... su derecho reconocido a la huelga y la jurisdicción exclu-siva de la Junta Nacional de Relaciones del Trabajo no puede interferir con las obligaciones profesionales asumidas por dichos abogados con sus representados individuales con anterio-ridad a la fecha del comienzo de la huelga, y mucho menos interferir con la jurisdicción de este Tribunal para regular la profesión de abogado y hacer cumplir las obligaciones impues-tas a éstos por el Código de Ética que rige la práctica de la abogacía. Pueblo v. Correa Cartagena, supra, pág. 351.
En el presente caso, independientemente de las razones que tuvieran los querellados para no comparecer a las vistas, al menos debieron notificarlo con antelación al tribunal de instancia y acatar la resolución que notificó el tribunal.
De otra parte, a los querellados no les asiste la razón en cuanto a su alegación de que nuestro poder inherente para regular la profesión de la abogacía interferiría en este caso con la Ley Nacional de Relaciones del Trabajo. Este argu-mento no es convincente, pues se fundamenta en una teo-ría muy frágil sobre el efecto que tiene la disputa laboral entre los abogados y la Sociedad sobre el comercio interes-tatal, requisito indispensable para que la Junta Nacional de Relaciones del Trabajo posea jurisdicción conforme a esa legislación. Véase N.L.R.B. v. Jones & Laughlin Steel Corp., 57 S.Ct. 615 (1937).
Aún así, debemos aclarar que la Junta Nacional de Relaciones del Trabajo —entidad encargada de imple-*388mentar de manera exclusiva la Ley Nacional de Relaciones del Trabajo— no tiene jurisdicción en casos como éstos, pues no estamos pasando juicio sobre una de las prácticas ilícitas expresamente enumeradas en la ley en cuestión o sobre las actividades concertadas que esa ley protege expresamente. San Diego Unions v. Garmon, 359 U.S. 236 (1959). Véase, además, D. Fernández y C. Romany, Derecho Laboral: Casos y Materiales, Río Piedras, Ed. Universidad de Puerto Rico, 1987, T. I, pág. 53 et seq. Tampoco el Código de Etica Profesional o el ejercicio de nuestro poder inherente para regular la profesión de la abogacía en este caso incidiría sobre actividad alguna que esté argüible-mente prohibida o protegida por la referida ley. San Diego Unions v. Garmon, supra; Sears, Roebuck & Co. v. Carpenters, 436 U.S. 180 (1978); Vargas v. Molinos Nacionales, Inc., 134 D.P.R. 919 (1993).
No puede decirse que el Código de Ética Profesional de Puerto Rico limita o reglamenta de alguna forma los derechos de negociación colectiva de los abogados unionados. El Código de Ética Profesional no regula las relaciones entre los abogados y sus patronos. Sin embargo, aunque los abogados de entidades como la Sociedad puedan sindicarse, eso de ninguna manera puede interferir con sus deberes éticos hacia los clientes, el tribunal y los demás compañeros de la profesión. (2)
“La práctica de la abogacía, distinto quizás a otras profesiones, conlleva una seria y delicada función ciudadana [,] pues la misma representa servicio, ética y ejemplo.” Ramos Acevedo v. Tribunal Superior, 133 D.P.R. 599, 613 (1993). Los abogados son funcionarios del Tribu*389nal y “ministro[s] ordenado[s] de la justicia”. íd., pág. 613. Éstos escogen la práctica del derecho con pleno conoci-miento de sus obligaciones y juramentan cumplir con los postulados éticos que su práctica implica. Por consi-guiente, después de asumir la encomienda de un cliente, los abogados no pueden descuidar los deberes y las obliga-ciones que juraron observar, aun cuando ello conlleve sa-crificios personales. Ramos Acevedo v. Tribunal Superior, supra. Nótese que no estamos sancionando el acto de la huelga del abogado. Lo que no podemos tolerar es que des-atienda las obligaciones que asumió con el cliente y que no cumpla con las órdenes del tribunal, so pretexto de ese derecho.
Por lo tanto, reiteramos que el derecho a huelga no ex-cusa de ninguna manera el incumplimiento con los deberes éticos y profesionales del abogado ni puede, por ello, po-nerse en riesgo la libertad de una persona y la pronta so-lución de su caso. Tampoco es justa causa para incumplir con los señalamientos de vista del tribunal.
B. Por último, es preciso señalar que no estamos eva-luando el derecho de los abogados de la Sociedad de llevar a cabo actividades concertadas de apoyo mutuo como parte de su estrategia para mejorar sus condiciones de trabajo. Reconocemos la labor encomiable que realizan estos aboga-dos a pesar de la denunciada insuficiencia de recursos eco-nómicos de esa entidad y respetamos los esfuerzos que se realicen encaminados a mejorar esta situación. Hay que recordar que en esta jurisdicción los abogados y las aboga-das de la Sociedad son los que, de ordinario, cargan con la responsabilidad y labor de representar judicialmente a las personas de escasos recursos económicos acusadas de delitos. Ramos Acevedo v. Tribunal Superior, supra. Se es-tima que del setenta al ochenta por ciento de los acusados de delitos graves los defiende la Sociedad. Visión en ruta al futuro: Informe de la Comisión Futurista de los Tribunales, *390San Juan, Tribunal Supremo de Puerto Rico, 2000, Vol. II, pág. 44.
Según el Informe de la Comisión Futurista de los Tribu-nales del Tribunal Supremo, esta sobrecarga de casos de la Sociedad, unida a la falta de recursos, incide sobre el dere-cho constitucional de todo acusado de delito a una repre-sentación legal adecuada. Huelga, por lo tanto, abundar en la urgencia de un remedio al grave problema recurrente de la representación legal gratuita en nuestra jurisdicción.(3) El aclamado derecho de acceso a la justicia que reconoció el legislador al aprobar la nueva Ley de la Judicatura de 2003, Ley Núm. 201 de 22 de agosto de 2003, Leyes de Puerto Rico, pág. 970, tiene que complementarse con me-didas que provean los recursos adecuados para las entida-des que en la práctica hacen verdaderamente posible ese derecho, como lo es la Sociedad. Aprovechamos la oportu-nidad para hacer un llamado a la Rama Legislativa a esos efectos.
IV
Por los fundamentos que anteceden, y a tenor con nues-tro poder inherente para reglamentar la profesión de la abogacía, concluimos que los querellados Lillianette Cortés Soto, Edgardo Luis Lloréns Valedón, Arcelio Maldonado Avilés y Pedro A. Roldós Matos violaron los Cánones 9, 12 y 18 del Código de Etica Profesional. En vista de la falta de intención de perjudicar al cliente, de menospreciar las ór-denes del Tribunal y de la ausencia de señalamientos dis-ciplinarios previos, y en consideración a las circunstancias laborales hasta ahora presentes en la Sociedad para Asis-tencia Legal, limitamos la sanción a una censura enérgica. *391Se le advierte a los abogados de la Sociedad para Asisten-cia Legal que en futuras ocasiones impondremos sanciones más severas en estos casos.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López no intervino. El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita.

(1) In re Otero Fernández, 145 D.P.R. 582 (1998), y casos allí citados; In re Claudio Ortiz, 141 D.P.R. 937 (1996); In re Colón Torres, 129 D.P.R. 490 (1991); In re Díaz García, 104 D.P.R. 171 (1975).


(2) Esto es similar al caso en que el obrero infringe alguna ley estatal de natu-raleza criminal. En esas circunstancias, el Estado puede reglamentar y penalizar esa conducta porque se trata de un asunto que no está expresamente o argüiblemente protegido o prohibido por la Ley Nacional de Relaciones del Trabajo, por lo que la Junta Nacional de Relaciones del Trabajo no posee jurisdicción. Sears v. San Diego City, 436 U.S. 180 (1978).


(3) Este Tribunal ha tomado medidas en varias ocasiones para evitar en lo po-sible que se perjudiquen los derechos e intereses de los acusados en situaciones como la presente. Véanse: In re Regl. Asig. Abo. Oficio, 161 D.P.R. 338 (2004); In re Regl. Asig. Abog. Proc. Penal, 155 D.P.R. 80 (2001).